Citation Nr: 1013429	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  96-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
fibrocystic breast disease, including on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In September 1997, the Veteran testified before a Veterans 
Law Judge (VLJ) at a Board hearing at the RO in Waco, Texas.  
The claims file subsequently was transferred to the RO in 
Houston, Texas, which retains jurisdiction.  During the 
course of this appeal, the VLJ who conducted the September 
1997 hearing left the Board.  The Veteran was notified of 
this and given an opportunity to attend another hearing in 
September 2001, but she did not respond.

In June 2002, the Board assigned an initial 10 percent rating 
for bilateral fibrocystic breast disease.  The RO assigned an 
effective date of June 15, 1993 in a July 2002 rating 
decision which implemented the Board's June 2002 decision.  

Pursuant to a Joint Motion for Remand, the U.S. Court of 
Appeals for Veterans Claims vacated the June 2002 Board 
decision and remanded the case back to the Board in May 2003, 
specifically so that the Board could evaluate 38 C.F.R. 
§ 4.25 in terms of whether separate ratings were warranted 
for each breast.  

The Board remanded this case in November 2003 so that the 
Veteran could be notified of the criteria for substantiating 
her claim, provided with another VA examination, and so that 
additional records could be obtained.  In April 2006, the 
Board remanded the case again so that the issue of a separate 
rating for a psychological disorder secondary to the service-
connected fibrocystic breast disease could be addressed in a 
VA examination and so that additional records could be 
obtained.  The Board remanded the case three additional times 
in December 2007, August 2008, and July 2009, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), as the VA opinions 
provided did not address whether there was any psychological 
disorder secondary to the service-connected fibrocystic 
disease.  A review of the claims file shows that there has 
been substantial compliance with the Board's remand 
directives.


FINDING OF FACT

The probative evidence of record establishes that the 
Veteran's fibrocystic breast disease is manifested by pain 
and tenderness in each breast.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, 
for fibrocystic breast disease in each breast have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.312, 4.1, 4.2, 4.3, 4.7, 4.25(b), 4.116, 4.118, 
Diagnostic Codes (DC's) 7628, 7804, 7806, 7819 (2009); 
38 C.F.R. § 4.118, DC's 7804, 7806, 7819 (effective prior to 
August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his or her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for bilateral 
fibrocystic breast disease is a "downstream" element of the 
RO's grant of service connection for this disability in the 
currently appealed rating decision.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In March 2004, May 
2006, and in November 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for a higher 
initial rating for bilateral fibrocystic breast disease 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's claim is being granted in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  And any 
defect in the notices provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for bilateral fibrocystic breast disease, 
and because the Veteran's higher initial rating claim is 
being granted in this decision, the Board finds no prejudice 
to the Veteran in proceeding with the present decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

The Board also notes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that, except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
(1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).    

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of her service-connected 
fibrocystic breast disease. In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Factual Background and Analysis

The RO granted service connection for bilateral fibrocystic 
breast disease in June 1994, assigning an initial zero 
percent rating effective June 15, 1993.  The Veteran appealed 
this action, contending that her condition caused chronic 
pain and tenderness in both breasts and this interfered with 
her employability.  The Board granted an increased rating of 
10 percent for bilateral fibrocystic breast disease in June 
2002 and the RO assigned an effective date of June 15, 1993 
in July 2002.  As noted, the Veterans Court vacated and 
remanded the Board's June 2002 in May 2003 so the Board could 
consider whether the Veteran was entitled to receive a 
separate rating for each breast.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular DC is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In this case, there is no diagnostic code 
specific to bilateral fibrocystic breast disease.  For this 
reason, the RO originally evaluated the Veteran's service-
connected disability by analogy under 38 C.F.R. § 4.116, DC's 
7699-7626 for surgery of the breast, which evaluates post-
surgical residuals based on the amount of breast tissue 
removed.  In December 1996, the RO reevaluated the bilateral 
fibrocystic breast disease under 38 C.F.R. § 4.116, DC 7628, 
which rates benign neoplasms of the gynecological system or 
breast according to impairment in function or the urinary or 
gynecological systems, or skin.  In June 2002, the Board 
found that the most closely analogous condition listed under 
38 C.F.R. § 4.118 was benign new growths of the skin under 
DC 7819.  Under DC 7819, benign new growths of the skin were 
rated as scars, disfigurement, etc.  Unless otherwise 
provided, rate codes 7807 through 7819, as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character or manifestations.  

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent).  Scars that otherwise limit function are based 
on limitation of function of the part affected. 38 C.F.R. § 
4.118, DC's 7803, 7804, and 7805.

The skin criteria were revised on August 30, 2002.  Effective 
on that date, DC 7819 rated benign skin neoplasms as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or impairment of 
function. (effective August 30, 2002).  The skin criteria 
were revised again, effective October 23, 2008, but the 
revised regulations only apply to claims submitted on or 
after that date; so they are inapplicable in the Veteran's 
case.  In a March 2009 supplemental statement of the case, 
the Veteran was provided a copy of the former and revised 
criteria and the opportunity to submit pertinent evidence 
and/or argument.  

When VA adopted the revised rating schedules pertaining to 
the skin and published them in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002.  Because the revised regulations expressly stated 
effective dates and contained no provisions for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective dates.  Accordingly, for 
the period prior to August 30, 2002, only the "old" rating 
criteria may be considered in determining the severity of any 
skin disease, and evaluation will be under both the "old" 
and amended provisions for evaluating the skin from August 
30, 2002.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Given the foregoing, the Board will consider whether 
the Veteran is entitled to receive a higher rating under 
these DC's as well as any other potentially applicable DC's.

On VA examination of the breasts in September 1993 diffuse 
nodularity was noted with no discrete masses.  The pertinent 
impression was a history of fibrocystic breast disease.  A 
diagnosis of fibrocystic breast disease was also documented 
on VA general medical examination in September 1993.

In June 1996 a bilateral mammogram was performed and was 
found to be negative.  A September 1996 letter from a private 
physician notes a medical history of fibrocystic breast 
disease.

At her September 1997 Board hearing, the Veteran testified to 
receiving one mammogram at a hospital in Dallas, Texas. Tr., 
pp. 2-3.  She reported being told by the physician that her 
breasts looked fine, but that she had fibrocystic breast 
disease. Tr., p. 3.  The Veteran reported that her breasts 
had more lumps in them now than in the past. Tr., pp. 3, 17.  
She denied experiencing any discharge from her breasts. Tr., 
p. 4.  She reported experiencing pain and tenderness in both 
of her breasts that sometimes became a deep ache. Tr., p. 16.

On VA gynecological examination in October 1998, the Veteran 
reported occasional breast soreness.  It was noted that a 
mammogram and ultrasound were performed by Dr. SM in October 
1998, and that these studies revealed cysts in both breasts.  
VA examination of the breasts was negative.  A December 1999 
VA mammogram also was negative.

On VA gynecological examination in April 2001, the Veteran 
reported intermittent pain in her breasts.  She reported 
having cysts aspirated in the past but no formal biopsies.  
It was noted that she was currently working as an immigration 
officer.  On examination both breasts were normal clinically 
"though the breast tissue was a little irregular and 
fibrotic."  Both axillae were normal clinically and there 
was no lymphadenopathy.  The examiner concluded that the 
breast exam was normal clinically overall and the Veteran 
currently was asymptomatic.

A January 2002 VA ultrasound of the right breast showed thick 
fluid-filled cysts in the right breast at 2 and 10 o'clock.  
A January 2002 VA mammogram of the left breast showed a spot 
compression of the asymmetric density in the left upper/out 
quadrant with no definite evidence of discrete dominant mass 
lesion, grouped microcalcification, or secondary signs of 
malignancy.  A July 2002 VA bilateral breast ultrasound 
showed scattered small simple cysts.  In May 2003, a 
bilateral mammogram showed once again, moderate bilateral 
fibroglandular changes present without evidence of discrete 
dominant mass lesion, grouped microcalcification, or 
secondary signs of malignancy.  A May 2003 VA bilateral 
breast ultrasound also showed bilateral solitary simple 
cysts.

A January 2005 VA examination report shows the Veteran 
reported that she was found to have cysts in service in 1985 
and that the lumps seemed to have become more numerous over 
time and were tender and often painful.  She noted lumpiness, 
tenderness, and pain.  She took aspirin for the pain but it 
did not seem to help.  She stated that she suffered from 
embarrassment due to the lumps and tenderness, which made 
intimacy difficult.  She had not lost time from work as a 
result.  Examination of the skin was normal and the lymph 
nodes were not palpable.  Examination of the breasts showed 
bilateral small nodules on the breasts that were mildly to 
moderately tender, more on the right than the left.  On the 
right breast, there were diffuse findings throughout the 
breast.  There were six small cysts, ranging in size between 
0.5cm and 0.1cm.  There were two fibrous, non-cystic palpable 
areas at 6 o'clock and 2 o'clock measuring 0.5cm x 1.5cm.  On 
the left breast, there were three small nodules in the upper 
outer quadrant measuring approximately 0.5cm each.  The 
examiner noted the mammogram findings from December 1999 to 
May 2003 that showed moderate fibrocystic changes.  The 
examiner indicated that the claims folder was made available 
for review.  

After the physical examination and reviewing the medical 
records it was the examiner's opinion in January 2005 that 
the present condition had existed for more than 20 years and 
had been stable for a number of years.  Current treatment 
included aspirin, as needed, and limitation of caffeine.  
There were no apparent scars.  The Veteran's skin was well-
nourished and manifested no ulceration or atrophy or skin 
changes that could suggest an underlying condition different 
than what was already determined.  Percentage of the affected 
portion against the whole body could be estimated at less 
than 1 percent.  The severity of the fibrocystic changes was 
moderate.  The cysts by all records revealed that they were 
small and stable in size and number since December 2001.  
Even though symptoms (per patient) of "breast discomfort and 
lumpiness" caused the Veteran "embarrassment" and made 
"intimacy difficult" there was no interference with 
employment or limitation of motion.

A May 2007 VA examination report shows intermittent 
tenderness of the breasts and generalized lumpiness without 
specific discrete lumps.  There was no nipple discharge; but 
there was nipple denting, right greater than left.  There was 
no significant alteration in size or form of either breast.  
There was mild dimpling of the areola bilaterally, which 
involved 0 percent of exposed areas and less than 5 percent 
of the entire body (total of both breasts).  The nodularity 
of the breast tissue was diffuse and affected less than 50 
percent of the breast tissue bilaterally.  There were several 
areas of tenderness in each breast and prominent surface of 
veins noted over both breasts.  A November 2006 VA mammogram 
was noted as showing no persistent masses, distortion, or 
suspicious calcifications on the additional views.  
Ultrasound of the right breast showed the presence of a small 
0.3cm incidental cyst at 9 o'clock.  

It was noted in May 2007 that the Veteran had mentioned 
bilateral lumps at the time of the screening mammogram.  Upon 
further questioning, the Veteran explained that these lumps 
actually were lumpy tissue bilaterally and that no definite 
new lumps were palpated.  She could not point out a definite 
lump.  Therefore, the left breast ultrasound was not 
performed.  The Veteran also mentioned nipple retraction on 
her questionnaire but upon further questioning, it was 
apparent that there was no true nipple retraction but only 
minor skin changes of the areola.  On physical examination, 
the examiner did not identify any nipple retraction.  The 
ultrasound evaluation of the retroareolar region also was 
negative.  It was noted that the Veteran was an attorney in 
immigration and real estate law currently working 15 to 20 
hours per week and that she had not lost any time from work 
during the past 12 months related to breast disease.  The 
diagnosis was bilateral fibrocystic breast disease.  The 
prominent surface veins of the bilateral breasts were most 
likely a consequence of aging and were not specifically 
related to the fibrocystic breast disease.

The Veteran also reported in May 2007 that the fibrocystic 
breast disease had a moderate effect on exercise in that she 
would get breast discomfort if she tried to jog.  She also 
felt that it was cosmetically noticeable in intimate 
situations and that the breast sensitivity interfered with 
sexual relations.  It had no cosmetic effects when wearing 
clothing.  She did not complain of (and the records had no 
indication of) any significant mental health consequences as 
a result of the fibrocystic breast disease.  The examiner 
noted the same findings with respect to the cosmetic and 
psychological effects of the fibrocystic breast disease in 
January 2008.

A January 2009 VA examination report shows the Veteran's 
medical and psychological history was noted, as previously 
discussed.  The examiner indicated that without a prior 
psychiatric evaluation to refer to, and without having seen 
the Veteran in person himself, it would be mere speculation 
to offer a psychological diagnosis for any kind of condition 
secondary to the fibrocystic breast disease.  Certainly, 
significant breast scarring or pain could cause some 
depression but there would need to be at least some sort of 
evaluation conducted to accurately diagnose this.

In November 2009, a VA neuropsychiatric examination report 
shows the Veteran denied being hospitalized for psychiatric 
treatment since her discharge from the military and had not 
received outpatient treatment for psychological problems 
since discharge.  There were no mental health notes, 
psychiatric diagnoses, or current psychotropic medications in 
the claim file.  A preventive medicine clinical note in May 
2009 indicated a negative depression screen.  The May 2009 
clinical note also showed a denial of anxiety and depression 
by the Veteran.  The Veteran's medical history pertaining to 
the fibrocystic breast disease was noted.  The Veteran 
reported some intermittent symptoms of depression in the past 
month related to her son's substance dependence problems and 
intermittent grief over the loss of her father.  She stated 
that her depression was not related to her breast disease.  
She reported breast tenderness and being self-conscious when 
intimate with her husband because he would feel the lumps in 
her breast.  There was some interference in sexual enjoyment 
as the Veteran had difficulty with thoughts/ feelings related 
to her self-consciousness.  There were no symptoms of 
posttraumatic stress disorder, generalized anxiety, panic, 
mania, psychosis, or obsessive compulsive behaviors noted.  
The Axis I diagnosis was depressive disorder due to 
psychosocial stressors and bereavement.  In summary, the 
examiner noted that the Veteran reported intermittent 
symptoms of depression in the past month related to her son's 
substance abuse problems and intermittent grief over the loss 
of her father.  She stated directly that her depression was 
not related to her service-connected bilateral fibrocystic 
breast disease.  Thus, the examiner found that the current 
depressive disorder was not due to or aggravated by the 
Veteran's service-connected bilateral fibrocystic breast 
disease.

The Veteran submitted a statement in January 2010 in response 
to the November 2009 evaluation noting that she had just been 
informed of her son's overdose on drugs by the police 24 
hours prior to the examination, which made the absence of her 
father felt even more acutely, but that this did not mean 
that the problems she had to deal with over her breasts were 
not still there, especially when considering intimacy with 
her husband.

As noted, the RO originally evaluated the Veteran's bilateral 
fibrocystic breast disease by analogy under 38 C.F.R. 
§ 4.116, DC 7626 for breast surgery.  The medical evidence 
shows that the Veteran did not have any surgery on her 
breasts or any procedure that resulted in removal of any 
breast tissue.  Therefore, a rating under this diagnostic 
code does not apply.

In December 1996, the RO reevaluated the bilateral 
fibrocystic breast disease under 38 C.F.R. § 4.116, DC 7628, 
which rates benign neoplasms of the gynecological system or 
breast according to impairment in function or the urinary or 
gynecological systems, or skin.

The medical evidence shows that there is no functional 
impairment or impairment of the urinary or gynecological 
systems as a result of her bilateral fibrocystic breast 
disease.  Therefore, the fibrocystic breast disease is to be 
evaluated based on impairment of the skin.  

The Veteran consistently has reported tenderness in each of 
her breasts since service.  She has reported at least 
occasional tenderness in her breasts on VA examinations.  
These manifestations are closely analogous to the 
requirements for a 10 percent evaluation for a painful and 
tender scar.  Therefore, a 10 percent rating is warranted for 
each of the Veteran's breasts based on her consistent reports 
of painful breasts. 38 C.F.R. § 4.118, DC 7804.  This is the 
highest rating available under this DC.  (It also is worth 
noting that this DC did not change substantively in the 
revised criteria effective August 30, 2002.)

There is no indication that the fibrocystic breast disease is 
manifested by ulceration or by additional limitation of 
function of the breasts.  The only symptoms consistently 
reported by the Veteran have been pain and tenderness.  
Furthermore, VA examination in October 1998 found the breasts 
to be negative, and VA examination in April 2001 described 
them as clinically normal. A January 2005 VA examination 
report showed the skin was well-nourished and manifested no 
ulceration or atrophy or skin changes that could suggest an 
underlying condition different than what was already 
determined.  Therefore, an increased evaluation under DC's 
7803 and 7805 are not for application. 38 C.F.R. § 4.118, 
DC's 7803, 7805 (effective prior to August 30, 2002).

The Board finds that a higher and/or separate rating under 
the criteria for eczema is not warranted.  A 10 percent 
rating for eczema requires exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area. 
38 C.F.R. § 4.118, DC 7806 (effective prior to August 30, 
2002).

While records have documented diffuse nodularity of the 
breasts, the Veteran has never reported, and the record has 
never documented symptoms of exfoliation, exudation, or 
itching in association with the fibrocystic breast disease.  
In fact, during the September 1997 hearing before the Board, 
the Veteran denied experiencing any discharge from her 
breasts. Tr., p. 4.  Furthermore, on VA examination in April 
2001, the breast tissue was described as only "a little 
irregular and fibrotic."   The examiner concluded that the 
breast exam was, overall, clinically normal and that she was 
currently asymptomatic.  Such evidence persuasively 
demonstrates that a separate or higher rating is not 
warranted for fibrocystic breast disease based on the 
criteria for eczema. 38 C.F.R. § 4.118, DC 7806 (effective 
prior to August 30, 2002).

The same analysis applies to the revised skin criteria, 
effective August 30, 2002.  There was no disfigurement of the 
head, face, or neck; so DC 7800 does not apply.  The revised 
DC 7803 does not apply as the skin was well-nourished and 
manifested no ulceration or atrophy or skin changes that 
could suggest an underlying condition.  The revised DC 7806 
for dermatitis or eczema does not apply, as the impairment in 
the breasts is not consistent with these disorders, as 
described above.  The revised DC 7805 also does not apply, as 
there was no limitation of function of the breasts.  
Additionally, DC's 7801 and 7802 do not apply, as there is no 
impairment analogous to deep scars or scars that exceed 144 
square inches. (effective August 30, 2002).   

With regard to separate ratings of each breast, the medical 
evidence shows that there is impairment in each breast 
analogous to tender, painful scars.  Under 38 C.F.R. 
§ 4.25(b), except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any.  As the impairment associated with the 
fibrocystic disease affects both breasts, the Veteran is 
entitled to a separate 10 percent rating for each breast.  

In the case at hand, as the evidence has documented the 
Veteran's consistent complaints of breast tenderness and pain 
throughout the appellate period, the Board finds that staged 
ratings are not appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

With respect to any psychological problems secondary to the 
fibrocystic breast disease, the Veteran reported that she 
felt that the disorder was noticeable cosmetically in 
intimate situations causing some embarrassment and self-
consciousness and that the breast sensitivity interfered with 
sexual relations.  Objective evaluation shows that she does 
not have any psychological disorder as a result of her 
service-connected fibrocystic disease, however.  She denied 
being hospitalized for psychiatric treatment since her 
discharge from the military and had not received outpatient 
treatment for psychological problems since discharge.  There 
were no mental health notes, psychiatric diagnoses, or 
current psychotropic medications in the claim file.  A 
preventive medicine clinical note in May 2009 indicated a 
negative depression screen and also showed a denial of 
anxiety and depression by the Veteran.  In November 2009, the 
Veteran reported some intermittent symptoms of depression in 
the past month related to her son's substance dependence 
problems and intermittent grief over the loss of her father 
but stated that her depression was not related to her breast 
disease.  On objective evaluation, there were no symptoms of 
posttraumatic stress disorder, generalized anxiety, panic, 
mania, psychosis, or obsessive compulsive behaviors noted.  
The Axis I diagnosis was depressive disorder due to 
psychosocial stressors and bereavement.  The examiner 
specifically found that the current depressive disorder was 
not due to or aggravated by the Veteran's service-connected 
bilateral fibrocystic breast disease.

While the Veteran has reported embarrassment and self-
consciousness as a result of her fibrocystic breast disease 
affecting her sexual relationship with her husband, she does 
not have any diagnosed psychological disorder related to this 
service-connected disability.  Moreover, the November 2009 VA 
examiner specifically found that the current depressive 
disorder was not aggravated by the Veteran's bilateral 
fibrocystic breast disease.  The lack of a psychological 
diagnosis related to her service-connected fibrocystic breast 
disease based on objective evaluation outweighs the Veteran's 
lay assertions that she has a psychiatric disorder related to 
her fibrocystic breast disease.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Thus, a separate rating for any 
psychological disorder related to the service-connected 
fibrocystic breast disease is not warranted.

Extraschedular

Consideration also has been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The Veteran is compensated adequately for the disability that 
she experiences in each breast due to her service-connected 
fibrocystic breast disease.  The medical evidence currently 
shows pain and tenderness in both breasts, which is 
adequately compensated by the impairment considered for a 
separate 10 percent rating for each breast under DC 7804.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case for the time period at issue.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  As 
the Veteran's fibrocystic breast disease does not present an 
exceptional or unusual disability picture, the Board does not 
need to consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  See Thun, 22 Vet. App. 
at 115-116.  Nonetheless, the Veteran has not required 
frequent periods of hospitalization or marked interference 
with employment due to the service-connected disability.  The 
Veteran reportedly is employed as an attorney and 
specifically indicated in 2005 and 2007 that she had not lost 
any time from work due to her service-connected fibrocystic 
breast disease.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been considered 
under Rice v. Shinseki, 22 Vet. App. 447 (2009.  As noted, 
the Veteran is employed as an attorney in real estate and 
immigration law.  In 2007, she was working 15 to 20 hours per 
week although there is no indication that this would be 
considered marginal employment.  Also, she stated that 
missing time from work was not due to her service-connected 
fibrocystic breast disease.  Thus, a TDIU claim is not raised 
by the record.


ORDER

Entitlement to an initial 10 percent rating, but no higher, 
for fibrocystic breast disease in each breast is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


